Citation Nr: 1823194	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-30 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in the Republic of Vietnam from August 1970 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's an increased rating for PTSD, among other claims.  The Veteran perfected a timely appeal of that decision.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is associated with the claims file.

In June 2017, the Board remanded this case for further development.

In a February 2018 rating decision, this rating was increased to 50 percent effective May 25, 2010.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms of nightmares, sleep disturbances, depressed mood, hypervigilance, anxiety, and social avoidance.





CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) in an October 2011 rating decision.  At that time, this disability was rated 10 percent effective May 25, 2010.  In a February 2018 rating decision, this rating was increased to 50 percent effective May 25, 2010.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, the current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).

An April 2010 VA treatment record notes the Veteran's complaint of ongoing nightmares related to Vietnam.  The Veteran had no prior psychiatric treatment and no history of treatment for substance abuse.  He reported loss of energy when he wakes up three to four times per week.  He reported social withdrawal in that he did not get out much, avoided crowds, avoided crowded restaurants, and looked for exits when in such areas.  He reported behavioral changes in that his wife stated that he was irritable two to three times per week and he had angry outbursts once a month.  He had sleep disturbances in that he slept two hours per night with frequent awakenings.  He denied any difficulty falling asleep, but reported combat-related nightmares twice a week.  He had recently gained a weight.  He had anxiety, night sweats, and felt like his heart was pounding after nightmares.  He got up twice a night to check on the locks.  He avoided talking about his experiences about Vietnam.  He had repeated thoughts about his trauma on a daily basis and felt as if he relived the events.  He felt cut off from others and on guard all the time; checking doors and windows, looking in the yard.  He became paranoid when in unknown areas.  He felt depressed a few times per month and had crying spells in the past.  He denied problems at work and deterioration in hygiene and/or grooming.  He denied obsessive/compulsive thoughts, hallucinations, and mania.  

Mental status examination found the Veteran dressed appropriately.  His alertness was dull.  He was cooperative.  His thought content was coherent.  His insight was impaired.  His speech was normal in rate and rhythm.  His thought processes were goal directed.  His judgement was intact.  His mood was depressed and his affect was flat.  His fund of knowledge was adequate.  He was fully oriented.  His concentration and memory were fair.  He denied homicidal ideation and a suicide risk screen was negative.

In September 2011 the Veteran underwent a VA PTSD examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  The Veteran reported nightmares, avoiding crowds, locking doors all the time, and rarely going on vacations.  His wife thought he snapped at her too much.  These symptoms were chronic, occurring every night, and mild.  The Veteran had received outpatient care, but had never been hospitalized for his psychiatric condition.  The Veteran was employed at a drug company in packaging.  He had not lost any time from work in the prior twelve months due to his psychiatric condition.  The Veteran's parents were both deceased, but he kept in contact with his sister and two brothers, going out to eat once a month.  The Veteran was married with two sons.  He had friends but did not visit much.  The quality of his family relationships was good, as was the degree and quality of social relationships.  The Veteran had no history of assaultiveness or suicide attempts.  The Veteran attributed avoidance of people, re-experiencing of traumatic event, and nightmares to his stressor.  These symptoms were chronic and mild.  

The Veteran did not have impairment of thought processes or communication.  He did not have delusions or hallucinations.  There was no inappropriate behavior.  He did not have suicidal or homicidal thoughts or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation was normal.  He did not have memory loss or impairment.  He did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have any irrelevant, illogical, or obscure speech patterns.  He did not have panic attacks.  He sometimes had mild depression, this did not interfere with employment or social functioning.  He did not have anxiety or impaired impulse control.  He did have moderate sleep impairment with nightmares waking him up three times per week in an agitated state with his heart pounding.  This resulted in no energy during the day.  Every night that he did not sleep, he got up and checked that the doors were locked.  This did not interfere with employment or social functioning.  The Veteran's symptoms met the criteria for a diagnosis of PTSD.

In May 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran lived with his wife of 40 years.  He had two adult sons.  He got along "pretty well" with his wife and reported that they did not fight.  They argued some, but no more than most couples.  His wife noted that he frequently seemed preoccupied, as if something was wrong.  

The Veteran reported keeping a lot of his feelings to himself.  He saw his son, who lived locally, once a week and talked to him on the phone once or twice per week.  His other son lived out-of-town and he only saw him a few times per year, but they got along fine.  He was also fairly close to his brother who lived next door to him and maintained weekly contact with a sister who lived an hour away and regular phone contact with his younger brother.  The Veteran reported that he did not socialize much.  He and his wife went out to eat once every one of two weeks.  He had a few friends, but rarely saw them.  He did not know why he did not reach out to his friends more often as many of them lived nearby.  He attended church every Sunday and spoke with a few church members on Sundays, but did not see them outside of church.  He worked fulltime as a packager for a generic drug company.  He had worked there for three years and denied missing any work over the past twelve months.  His job performance evaluations had always been positive.  He was treated for PTSD through VA and was on prescription medication.  He continued to have nightmares, but the content of the nightmares had changed.  He had never been hospitalized for psychiatric treatment.  He reported drinking alcohol rarely and with no history of negative consequences.  He denied any other substance use or abuse.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that his wife complained about his moodiness and irritability.  She also said that he was very restless when he slept.  He got a little nervous around a lot of people.  He disliked big crowds and usually stayed at home.  He had nightmares ever since returning from Vietnam about the injuries he encountered as a medic.  In his nightmares, those injuries were worse than they really were.  

Mental status examination found the Veteran clean, well-groomed, and casually dressed.  Psychomotor activity was unremarkable.  He was cooperative.  His speech was normal in rate and volume.  His thought process was goal-directed.  His affect was restricted and his mood was anxious.  He was fully oriented.  His memory was intact with no deficits in immediate, recent, or remote memory evidenced during the examination.  No deficits in attention or concentration were noted during the examination.  The Veteran denied delusions, hallucinations, obsessive-compulsive behaviors, panic attacks, suicidal ideation, and homicidal ideation.  He had no impulse control problems.  He denied problems controlling his temper.  He was a mild-mannered man.  He denied engaging in any reckless behaviors.  His symptoms did not cause impairment of his activities of daily living.  The Veteran's symptoms met the criteria for a diagnosis of PTSD.

A June 2012 VA treatment record noted that the Veteran was working in packaging for a drug company.  He was alert and oriented.  His thoughts were organized and goal directed.  His mood was dysthymic.  His affect was constricted.  He had mild anxiety.  His intelligence was average.  His memory was intact.  He had no psychotic or manic symptoms.  His insight, judgment, and impulse control were good.  He had no suicidal or homicidal ideation.

In his April 2014 statement, the Veteran reported being prescribed additional medications and his monthly therapy sessions were increased from a half hour to a full hour.  He continued to have graphic nightmares.  He stated that his work capabilities were not really affected, but he tired easily due to lack of sleep.

An October 2014 VA treatment record notes that the Veteran's PTSD symptoms continued to be managed and he reported continued decrease of depression symptoms.

A January 2015 VA treatment record notes that the Veteran arrive ten minutes late for his appointment.  He continued to have nightmares a couple of times per week.  Medication had changed the nightmares, but did not eliminate them and he had been intolerant of the side effects.  His mood was not too bad.  He slept a couple of hours at a time and then got up and walked around.  He slept during the day because of his work schedule.  He was no longer in therapy, but it had helped.  He was not taking any medications.  A mental status examination was performed and found the Veteran casually attired.  He appeared sullen with blunting of affect.  He frequently avoided direct eye contact.  He was slightly fidgety.  His thoughts were linear with no endorsed suicidal or homicidal ideation and no psychosis.  Cognition was grossly intact.  His insight was adequate.  His judgement was intact.

An April 2015 VA treatment record notes that the Veteran continued to have nightmares related to his trauma, but his symptoms had decreased compared to a few years ago.  He continued to work at a pharmaceutical company.  He had some issues with sleep and worked the third shift.

A July 2015 VA treatment record notes the Veteran's complaint of nightmares and questions about taking a sleep aid.  His nightmares sometimes woke him up breathing hard and sweating.  He still worked full time and things at work were going well.  He got fragments of sleep during the daytime as he worked the overnight shift.  His mood was not too bad.  He got along with others and his marriage was satisfactory.  His energy level was low.  A mental status examination was performed and found the Veteran casually attired.  He appeared sullen with blunting of affect, possible depression.  He frequently avoided direct eye contact.  He was slightly fidgety.  His thoughts were linear with no endorsed suicidal or homicidal ideation and no psychosis.  Cognition was grossly intact.  His insight was adequate.  His judgement was intact.

A March 2016 VA treatment record notes that the Veteran's specialized mental health care was closed.  He had achieved his goals for recovery, no longer required outpatient general level of mental health care, preferred to receive ongoing treatment in the primary care setting, and had not been seen in outpatient general mental health care for over six months

In his September 2016 VA Form 9, the Veteran reported nightmares, difficulty sleeping, night sweats, and heart pounding when he awoke in the night.  His wife stated that he made lots of noises in his sleep.

At his January 2017 hearing, the Veteran testified that he had nightmares three to four times a week.  He was only able to sleep maybe an hour at a time.  He would wake up, get up and sit in a chair or walk around for a bit before going back to bed.  He got anxious around people and had bits of depression.  He did not travel much.  He no longer enjoyed being out in the country.  He locked all the windows and doors at night.  He was working at a prescription drug company in packaging.  He got along with most of his coworkers.  He attended church regularly, but usually did not stick around for their social functions.  He did talk to a therapist at the church on a weekly basis.  He was untrusting of people.  He had stopped taking psychiatric medication about a year earlier due to their side effects.

In October 2017 the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  The Veteran reported mild difficulties related to re-experiencing, negative alteration in mood or cognition, and heightened arousal associated with combat trauma experiences.  He did not report significant avoidance and as a result is diagnosed with a subthreshold PTSD diagnosis, Other Specified Trauma Stress-Related Disorder (OSTSRD).  Review of medical records would support this diagnosis as there was treatment since the last exam in 2012 with medication management and therapy until 2015 when symptoms were reported to be stable (presumably stabilizing at a sub- threshold PTSD level of symptomology) and there has not been mental health treatment since.  Psychological testing was administered and reflected a tendency to over report difficulties; however there was sufficient information in review of mental health treatment and his reported difficulties to substantiate the current OSTSRD diagnosis.  

This disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran continued to live with his wife and recently welcomed their first grandchild.  He reported getting together with other veterans and enjoying talking about Vietnam with them.  He occasionally called individuals from his platoon in Vietnam and spoke to them about their experiences, which he found helpful.  He also spoke to a counsellor and fellow veteran at church every week and this individual had offered to be available to talk more in depth.  In June 2017 the Veteran retired from his job.  The Veteran had not been seen in mental health treatment since July 2015.  He denied alcohol or drug use.  

Psychological testing was performed without evidence of underreporting.  There was a pattern of responding adjusting a tendency to over reported difficulties in endorsing a number of items infrequently endorsed by the normative sample, endorsing a higher than expected number of somatic symptoms that individuals with multiple medical conditions rarely endorse, and a pattern of responses strongly suggestive of non-credible memory complaints.  The examiner interpreted the results in light of this potential response bias.  There were two higher order elevations, emotional distress and thought dysfunction.  In terms of emotional distress, clinical scale elevations associated with depression (both demoralization and low positive mood) and negative emotional experiences were elevated.  There were specific problem areas associated with thoughts of death, hopelessness, self-doubt, feeling ineffective, and anxiety.  In terms of thought dysfunction, there were clinical scale elevations associated with aberrant experiences in thought perception and persecutory ideation.  There were no elevations associated with acting out behaviors.  

In terms of interpersonal dysfunction, there was a clinical scale elevation associated with cynicism, and specific problems of avoiding social activities, shyness and preferring to be alone.  He endorsed multiple somatic complaints which suggested a psychological component to the physical complaints, with problem areas associated with an overall feeling of malaise, head pain complaints, vague neurological symptoms and cognitive complaints.  In terms of maladaptive personality traits there were significant elevations associated with psychoticism (unrealistic thinking, impaired reality testing and unusual thought processes) and introversion (avoiding social situations and a lack of positive emotional experiences).  

Overall, given the prominence of  psychotic symptoms/thought dysfunction in his profile without evidence of such difficulty in available treatment records or his report of difficulty, the profile is most likely affected by over endorsing  difficulties to such an extent it would be difficult to determine which symptoms were an accurate reflection of his psychological state.  

The Veteran was also asked about suicidal ideation and reported "not right now" and that he was "not likely" to kill himself.  He was questioned further about the nature of his thoughts and he indicated that the last time he had thoughts of killing himself was a few weeks ago.  When he was asked to described the nature of the thoughts he indicated that he is very close to his first grandchild who was on vacation at the time and that upset him.  He reports when his grandson is not around he misses out on the comfort that he gains from being around the grandchild.  He was questioned again regarding specific thoughts of killing himself and described them as being "sad and lonely".  He was asked again about any thoughts related to actions taken to harm himself and said that it was "mainly sad and lonely ...  I get that way a lot."  He denied any prior history of trying to kill himself.  As there was no history of the attempt to kill himself and specific questions associated with the nature of the thoughts indicated he had not thoughts of killing himself but repeatedly described thoughts of being sad and lonely, he was judged not to be an imminent risk to kill himself and the appointment proceeded.  The examiner attributed depressed mood and chronic sleep impairment to his psychiatric disability.

The October 2017 examination included a mental status examination, which found the Veteran fully oriented.  His eye contact, speech, and behavior were within normal limits.  There was no evidence of impairment in thought processes or communication.  He denied homicidal ideation and auditory or visual hallucinations.  He initially endorsed suicidal ideation, but when questioned specifically he described feeling sad and lonely and did not report any thoughts regarding suicide.

Based on the above, the Board finds that the Veteran's PTSD does not warrant a rating higher than the current 50 percent.  His symptoms included nightmares, sleep disturbances, depressed mood, hypervigilance, anxiety, and social avoidance.  Both VA examiners found that the Veteran's symptoms resulted occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A rating higher than the current 50 percent would require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  Neither these symptoms nor other symptom of similar severity, frequency or duration are shown.  The record does not show any impairment of work, family relations, judgement, or thinking.  The Veteran recently retired, but the record does not indicate that the Veteran's PTSD impacted his employment or hastened his retirement.  He continued to live with his wife of more than forty five years.  He maintained relationships with his siblings, children, and new grandchild.  He attended church regularly and appears to have made efforts to increase his social interactions during the pendency of this appeal through contact with other veterans and friends.  His judgement was consistently noted to be intact.  

He had no impairment of thought, such as hallucinations, obsessions/compulsions, or homicidal ideation.  As such, he did not have deficiencies in most areas.  While he did have impaired mood, this alone is insufficient to establish the level of occupational and social impairment necessary for a higher rating.  As the record does not show more severe social or occupational impairment, such as deficiencies in work, family relations or thinking, associated with the Veteran's PTSD, a rating higher than 50 percent for PTSD is not warranted.

In making this determination the Board has not ignored the reports of thoughts of killing himself from the last examination report.  That report also shows that the Veteran's thoughts do not result in the level of impairment contemplated by the 70 percent or 100 percent criteria.  As such, the presence of such thoughts does not make his disability picture more closely approximate the criteria for the 70 percent rating.  Nor does the record show total social and occupational impairment, as is required for the 100 percent rating.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of PTSD are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.

For these reasons, the Board finds that the preponderance of evidence is against granting a rating higher than 50 percent for PTSD for any period on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 50 percent for PTSD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


